I concur in the lead opinion with respect to the equal-protection argument raised in the case at bar.  I write separately, though, to emphasize that the city, which is entrusted with protecting the health and safety of its citizens, *Page 233 
acted within its well-established powers in enacting the ordinance at issue here.  Undoubtedly, it is within the purview of the city to ensure that those who perform massage services do so in a safe and professional manner.  Nonetheless, the city's concession that the ordinance is enforced against only a narrowly circumscribed set of practitioners necessitates the result reached in the lead opinion. Only upon such evidence of selective enforcement should we hold that the city's lawful powers have been improperly exercised.  I otherwise concur in full in the lead opinion's disposition of the overbreadth issue.